Name: Council Regulation (EEC) No 1795/79 of 10 August 1979 laying down general rules for the granting of additional aid for castor seeds
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 14. 8 . 79 No L 206/5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1795/79 of 10 August 1979 laying down general rules for the granting of additional aid for castor seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1610/79 of 24 July 1979 introducing additional aid for castor seeds for the 1979/80 , 1980/81 and 1981 /82 marketing years ('), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 1610/79 , general rules should be adopted for the granting of the additional aid , together with detailed rules for checking entitlement to the said aid ; Whereas, in order that the aid system may function properly, it should be specified that the aid is to be paid by the Member State on whose territory the seeds are processed and for seeds qualifying for the aid provided for in Article 2 of Regulation (EEC) No 2874/77 (2 ), on condition that the sale price given in the contracts made with producers is at least equal to the minimum price given in the said Article 2, plus the additional aid ; whereas checks can be restricted to verifying that this condition has been complied with , HAS ADOPTED THIS REGULATION : Article 1 The additional aid provided for in Article 1 of Regula ­ tion (EEC) No 1610/79 shall be granted on the condi ­ tions laid down in Articles 2, 3 and 4 of this Regula ­ tion . Article 2 1 . The additional aid shall be paid by the Member State on whose territory the seeds are processed . 2 . The aid shall be granted for the quantity of castor seeds in respect of which the aid referred to in Article 2 of Regulation (EEC) No 2874/77 is granted , on condition that the sale price given in the contracts made with producers is at least equal to the minimum price referred to in the said Article 2, plus the amount of the additional aid . Article J 1 . The producer Member States shall check that contracts comply with the conditions required for granting the additional aid . 2 . In cases where Article 6 (2) of Regulation (EEC) No 1853/78 applies, the document referred to in that Article shall state whether the seeds in question qualify for the additional aid . Article 4 If transitional measures are necessary for the 1979/80 marketing year, in particular as regards the observance of the minimum price increased by the amount of the additional aid , they shall be adopted in accordance with the procedure laid down in Article 38 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 3 ), as last amended by Regula ­ tion ( EEC) No 590/79 (4 ). Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1979 . For the Council The President M. O'KENNEDY (') OJ No L 190 , 28 . 7 . 1979 , p . 4 . (2 ) OJ No L 332, 24 . 12 . 1977 , p . 1 ( 3 ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( ¢ ») OJ No L 78 , 30 . 3 . 1979, p . 1 .